Case:21-01001-SDB Doc#:11 Filed:04/22/21 Entered:04/22/21 10:21:23 Page:1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

AUGUSTA DIVISION
IN RE: )
Jillian W. Andrews, ) Chapter 7
Debtor. ) Case No. 20-11062 SDB
)
Ashley Andrews, )
Plaintiff, )
v. ) Adversary Case No.
)
Jillian W. Andrews, ) 21-01001 SDB
Defendant. )

)

 

ANSWER TO COMPLAINT OBJECTING TO DISCHARGE OF DEBTOR UNDER

CODE SECTION 727

COMES NOW, Jillian W. Andrews, Defendant in the above-captioned Adversary and

files this her Answer to Plaintiff's Complaint as follows:

L.

2.

IL.

III.

Denied.

Denied.

Denied.

(a) Denied. Disclosed at the Meeting of Creditors and on Schedule J to Plaintiff by and
through counsel who attended said meeting of creditors.

(b) Denied. Disclosed at the Meeting of Creditors and on Schedule J to Plaintiff by and
through counsel who attended said meeting of creditors.

(c) Denied. Disclosed at the Meeting of Creditors and on Schedules J to Plaintiff by and
through counsel who attended said meeting of creditors.

Defendant admits Jurisdiction of this Court but denies any action violating 11 U.S.C.
Section 727.

Defendant admits this is a Core Proceeding pursuant to 28 U.S.C. Section 157(b)(2)(1).

Debtor admits the name and case number in her Chapter 7 case is Jillian W. Andrews,

 
Case:21-01001-SDB Doc#:11 Filed:04/22/21 Entered:04/22/21 10:21:23 Page:2 of 5

IV.

Case No. 20-11062 SDB with Honorable Susan D. Barrett.
Defendant admits Plaintiff is a creditor.

Defendant hereby denies all allegations in Plaintiff's Complaint that were not expressly

admitted or denied.

LE

Il.

IV.

DEFENSES

That Plaintiffhas failed to state a claim upon which relief can be granted.

COUNTER-CLAIM

Plaintiff has availed himself upon the Jurisdiction of this Court.

Plaintiff has intentionally and willfully inflicted emotional distress upon Defendant by
knowingly filing a material false adversary to object to and delay Discharge.

Plaintiff has intentionally and willfully caused Defendant to incur additional legal
expenses to defend said adversary.

Defendant has become upset and ill and has incurred cost and expenses as a result of
Plaintiff's intentional and willful inflection of emotional distress caused by the filing of

the adversary.

WHEREFORE, Defendant prays that this Court deny Plaintiff's Objection to Discharge by

Dismissing said action with prejudice, assessing reasonable attorney’s fees and expenses incurred

for the defense of said action, for this Court to award general, special, and punitive damages in an

amount to be proven at the hearing of this matter for the intentional infliction of emotional

distress to Defendant, and that this Court take any further action that it deems just and proper.

 
Case:21-01001-SDB Doc#:11 Filed:04/22/21 Entered:04/22/21 10:21:23 Page:3 of 5

Respectfully submitted this on | day of April, 2021.

Georgia Bar No. 672271
Attorney for Defendant

Wardspires@aol.com

 

Ward & Spires, LLC
PO Box 1493

Augusta, Georgia 30903
(706) 724-2640

 
Case:21-01001-SDB Doc#:11 Filed:04/22/21 Entered:04/22/21 10:21:23 Page:4 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

AUGUSTA DIVISION
IN RE: )
Jillian W. Andrews, ) Chapter 7
Debtor. ) Case No. 20-11062 SDB
)
Ashley Andrews, )
Plaintiff, )
v. ) Adversary Case No.
)
Jillian W. Andrews, ) 21-01001 SDB
Defendant. )
)

 

VERIFICATION

Personally appeared before me, the undersigned by law to administer oaths in the State of
Georgia, Jillian W. Andrews, who after being duly sworn, deposes and says that the Answer

and Counter-Claim contained in the within and foregoing are true and correct to the best of
her knowledge and belief.

Whe A a
Olen Cid

Affiant

Sworn to and subscribed before me
this_2/ day of April, 2021.

 

 

Se Notary Public pies
Se ea —— = 3 q one +9,
My Commission expires: ; oePH E Suv
Pes Seis,
Shee SG +
FO nota, 24° 3
POE gah Bi! <i
5 2 ce WeuiG. 7 aa
Oe ie
~%, Peet 29 gat Oo:

 
Case:21-01001-SDB Doc#:11 Filed:04/22/21 Entered:04/22/21 10:21:23 Page:5 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

AUGUSTA DIVISION
IN RE: )
Jillian W. Andrews, ) Chapter 7
Debtor. ) Case No. 20-11062 SDB
)
Ashley Andrews, )
Plaintiff, )
v. ) Adversary Case No.
)
Jillian W. Andrews, ) 21-01001 SDB
Defendant. )
)

 

CERTIFICATE OF SERVICE
I hereby certify that I have served a copy of the within and foregoing Answer to
Complaint and Counter Claim upon the following by depositing same in the United States
Mail, addressed as follows, with sufficient postage attached.
US Trustee (via Electronic Service)

Joseph E. Mitchell, III (via Electronic Service)
Chapter 7 Trustee

Nathan E. Huff, Esq.

Cleary, West & Huff, LLP
1223 George C. Wilson Drive
Augusta, Georgia 30909

Ashley Andrews
500 Grant Drive
Washington, Georgia 30673

DATED this oOx dayof Al f’r- [ 3021.

ae

Josepir Ey Spires
Attorney for Debtor(s)
WARD and SPIRES LLC
PO Box 1493
Augusta, GA 30903
(706) 724-2640
wardspires@aol.com

 
